MEMORANDUM **
Sargis Nikoghosyan, a native of Iran and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings. See Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997). We deny in part and dismiss in part the petition for review.
The record does not compel a finding that Nikoghosyan’s alleged persecutors actually imputed a political opinion to him, see id. at 1489, or that they acted on account of an imputed political opinion rather than with a criminal intent. See id. at 1486-87. Substantial evidence therefore supports the agency’s denial of asylum and withholding of removal.
*516Nikoghosyan did not raise his claim for CAT protection before the BIA and we therefore lack jurisdiction to consider his contentions regarding CAT relief. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.